Citation Nr: 1218081	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, the Veteran withdrew his request for a hearing before a Veterans Law Judge, which had been scheduled for that month.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran has been in receipt of a 10 percent rating for tinnitus, which is the maximum schedular rating for the disability, whether tinnitus is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown. 

2.  From the effective date of service connection, bilateral hearing loss is manifested by auditory acuity level I in the right ear and auditory acuity level I in the left ear; there was no demonstration of exceptional patterns of hearing impairment, and factors warranting an extraschedular rating are not shown. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006). 

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection for bilateral hearing loss and for tinnitus has been granted in a rating decision of April 2006, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability and assigning an effective date for the award, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a)  and § 3.159(b)(1) is no longer applicable in the claims for increase for bilateral hearing loss and tinnitus, following the initial grants of service connection for bilateral hearing loss and tinnitus.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded an opportunity for a hearing before a Veterans Law Judge in March 2012 but he canceled the hearing.  The RO has obtained the service treatment records, VA records, and such private records as those from Kaiser Permanente on behalf of the Veteran.  The Veteran himself has submitted private records, such as an audiogram dated in August 2007.  He has not identified any additionally available evidence for consideration in his appeal. 

The Veteran was afforded VA examinations in January 2006 (in relation to the underlying claims for service connection), July 2009, and October 2011, to ascertain the level of his hearing impairment.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  These examinations are adequate for rating purposes because they addressed the Veteran's hearing loss and tinnitus disabilities in the context of the rating criteria, and were based on a complete review of the medical records.  The examination reports provide sufficient evidence on which to rate the Veteran's hearing loss and tinnitus.  The Board notes that the examiner described the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The July 2009 examination report indicates that the Veteran complained of no overall functional impairment, although the examiner noted that the effect may be to handicap communication in the presence of competing noise.  The October 2011 examiner noted that the Veteran complained of difficulty falling asleep, lack of concentration, frustration, and misunderstanding of speech.

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Schedular Rating for Tinnitus

In April 2006, the Board granted a noncompensable rating for bilateral hearing loss and a separate 10 percent rating for bilateral tinnitus under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran argues that the rating for tinnitus should be higher to reflect the severity of the disability.   

Recurrent tinnitus is evaluated under Diagnostic Code 6260, which provides a maximum rating of 10 percent.  Code 6260, which was revised effective June 13, 2003 to clarify existing VA practice, also provides that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral. Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Smith, 451 F.3d at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.

In view of the foregoing, the Board concludes that Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, Diagnostic Code 6260, and any claim for initial separate 10 percent ratings for each ear for the tinnitus must be denied.  

As an initial rating case, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection in June 2005, the Veteran's tinnitus has been evaluated as 10 percent disabling, which is the schedular maximum authorized under VA regulations. 

Schedular Rating for Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, ever since service connection for the disability was established effective in June 2005. 

A review of the record shows that the Veteran underwent VA examinations in January 2006, July 2009, and October 2011.  At the time of his January 2006 VA examination, the diagnosis was bilateral high frequency sensorineural hearing loss.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 10, 20, and 55, for an average of 24 in the right ear; and of 10, 15, 40, and 70, for an average of 34 in the left ear.  Speech recognition scores per Maryland CNC were 100 percent in the right ear and the 96 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

At the time of the July 2009 VA examination, the diagnosis was sensorineural hearing loss that was mild in the right ear and moderate in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 20, 25, and 75, for an average of 35 in the right ear; and of 25, 20, 60, and 70, for an average of 43.75 in the left ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear and 84 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

At the time of the October 2011 VA examination, the diagnosis was mild to moderately severe high frequency sensorineural hearing loss in the right ear and moderate to severe high frequency sensorineural hearing loss in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 20, 35, and 60, for an average of 35 in the right ear; and of 20, 15, 50, and 70, for an average of 38.75 in the left ear.  Speech recognition scores per Maryland CNC were 94 percent in each ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

The Veteran submitted a private audiogram, dated in August 2007, which is interpreted to reveal the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 15, 20, and 55, for an average of 27.50 in the right ear; and of 25, 30, 55, and 85, for an average of 48.75 in the left ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear and 84 percent in the left ear.  These private audiometric findings reflect level I auditory acuity in the right ear and level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

Private and VA outpatient records did not show that the Veteran received treatment for his hearing loss.  At his October 2011 VA examination, he reported that he was not receiving any treatment for hearing loss.  

Further, the record does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board concludes that the evidence shows that the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal.  In arriving at this determination, the Board has considered all the evidence consistent with the Court's decision in Hart.

The Board concludes that there have been no clinical findings to show that the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating at any time since service connection was established in June 2005.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that in July 2009 a VA audiology examiner noted that there were no effects of the Veteran's condition on his usual occupation and that as to effects on daily activity his hearing loss may be communicatively handicapping in the presence of competing noise and when there were no visual cues available.  In October 2011, a VA audiology examiner noted that there were no effects of the Veteran's condition on his usual occupation because he was retired and that as to effects on daily activity he had difficulty falling asleep and staying asleep, difficulty concentrating, frustration, and misunderstanding what people say.  It is noted, however, that the symptoms of difficulty falling or staying asleep and difficulty concentrating were identified as persistent symptoms of the Veteran's service-connected posttraumatic stress disorder, as recorded on a June 2011 VA psychiatric examination report.  As noted, the record does not suggest that either hearing loss or tinnitus causes marked interference with employment.  Further, there is no evidence that the disabilities have presented an unusual disability picture such as requiring frequent hospitalization.  

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the bilateral hearing loss and tinnitus is wholly contemplated by the Rating Schedule, which in the case of defective hearing provides for higher ratings for more severe symptoms.  The Veteran's service-connected hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  His service-connected tinnitus consists of bilateral intermittent ringing in the ears, which is covered by the schedular criteria of Diagnostic Code 6260.  The assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

The Veteran argues that his currently diagnosed hypertension is a result of his service in Vietnam.  During the pendency of his appeal, the RO in a September 2011 rating decision granted service connection for posttraumatic stress disorder.  In an April 2012 statement, the Veteran's representative contended on behalf of the Veteran that hypertension was a result of military service and/or aggravated by the service-connected posttraumatic stress disorder.  

The Veteran has not been afforded a VA examination in connection with his claim, and a VA medical examination and medical opinion is deemed necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is caused by or aggravated by service-connected posttraumatic stress disorder.  The claims folder should be made available to the examiner for review.
The examiner is asked to consider the significant facts of the case, to include service treatment records that are negative for any elevated blood pressure readings and post-service medical evidence showing elevated readings in 1991, an assessment of hypertension from 1997, and diagnosis of posttraumatic stress disorder from 1996.  

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of hypertension beyond the natural clinical course and character of the condition due to posttraumatic stress disorder as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  After the development requested has been completed, adjudicate the claim of service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


